DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on October 17, 2019. 
Status of Claims
Amendments to claims 1, 3 – 5, and 8 – 10 have been entered.
Claims 2 and 6 have been canceled.
Claims 12 and 13 have been added.
Currently claims 1, 3 – 5, and 7 – 13 are currently pending.  
Response to Remarks
Regarding the independent claims, Applicant states that the firs primary reference Rao does not store interference-mitigated data in a first temporary storage and the FTT-transformed data in a second temporary storage.  See Remarks Pgs. 1 – 3. 
In response, a computer is defined as a programmable usually electronic device that can store, retrieve, and process data.  See https://www.merriam-webster.com/dictionary/computer.  In order for a computer to perform calculations, the calculations are temporarily stored in memory.  See Non-Final Pg. 3 (citing Jansen Para. 33).  In other words, calculations require temporary storage as further evidenced by NPL document titled CE1911 Laboratory page 1 (citing “the central processing unit will execute an add operation that reads the operands from the register, completes the arithmetic, and writes the result to a third register.”) and NPL document titled The CPU, Instruction Fetch & Execute Page 2 (citing “The Accumulator is used to store data that is being worked on by the ALU and is the key register in the data section of the cpu.”)
One of ordinary skill understands this because operations such as FIR filters are recursive and FFT’s are computational intensive thus why an FFT using symmetry to calculate second of data based on the already processed first half of data that has to be sitting or waiting somewhere and that somewhere is what is known as memory.  Moreover, even simple operations require memory because data from different memory locations need to be retrieved by a memory location, e.g. register, wherein the operation is performed.  See CPU, Instruction Fetch & Execute Page 2 as previously cited.  In other words, the operations performed by a computer or processing circuit do no occur in the air.  
 The first primary reference Rao a radar sub-system 200 as shown in Fig. 2 which contains several paths wherein at least one path teaches all the features of amended claim 1.  For example, ADC Buffers MEM0, MEM1 (input memory per Para. 25) feeds data into pre-processing block 211 (computer/memory) which first feeds data to interference mitigation block 211d (calculations/memory) which may output data to the Fir Filter 211b (calculations/memory) which may output data to FFT block 212b (calculations/memory) which is then fed to post-processing block 213 (memory) wherein the post processing block includes data compression per paragraph 28 wherein the output of post-processing block in finally fed into several memories such as output formatter 216, Output Buffers 130 and outside memory item 140 as well as shared memory 255 wherein data outputted from items 211d, 211b and 212b may be stored in shared memory 255.  
Regarding the independent claims, Applicant has amended the claims to clarify that the compressed data is different from the FFT-transformed data and that second primary reference does not teach compression on the FFT-transformed data.  See Remarks Pages 4 – 5.  
In response, Applicant did not respond to Examiner’s finding that “the FFT data is stored in two different memories thus constituting further compression ...” or Examiner’s finding that “Rao teaches data compression …”  see Non-Final Paras. 28 and 33.  The Examiner has clarified the rejection below as necessitated by amendments.
Applicant states that Junji does not meet the scope of claim 8 because Junji is silent regarding an “alternating manner.”  See Remarks Pages 4 – 5. 
In response, claim 8 is a system claim not a method claim and as shown in Junji Fig. 2 the switch located in item 134 is capable of switching between memories 125 and 126.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Newly added method claims 12 and 13 have been added wherein method claim 12 is similar to system claim 8.  The Examiner has brought in an additional reference to teach the functional limitation regarding the feature of “sequentially” in claim 12.  
Because the Official Notice in the previous office action was not transversed, the Official Notice is now considered Applicant Admitted Prior Art.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 3, 5, 7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao (US 2017/0363711) as evidenced by Jansson (US 2001/0030585).
As to claims 1 and 10, Rao discloses a radar device (Abstract) comprising one or more processing circuitry configured to:
conduct an interference detection and mitigation operation on received and sampled radar signals to generate interference-mitigated data (Fig. 2 item 211b) and 
store the interference-mitigated data (Fig. 2 item 211b FIR filter wherein calculations of a FIR filter require at least temporary storage/memory as evidenced by Jansson discussed below.); 
retrieve the interference-mitigated data from the first temporary storage and conduct a fast Fourier Transform (FFT) on the retrieved interference-mitigated data and storing FFT-transformed data and store the FFT transformed data in a second temporary storage (Fig. 2 item 212b FFT wherein output of item 212b may be fed either to shared memory 255 or Post-Porcessing 213 (calculations/memory).   The output of item 212b may also be fed into the config registers 245 per paragraph 35.  Also note that calculation necessarily (inherent) require random access memory RAM as evidenced by Jansson as discussed below.); 
retrieve the FFT-transformed data from the second temporary storage and conduct a compression operation on the retrieved FFT-transformed data to form compressed data (Fig. 2 Post-processing item 213 which includes compression per paragraph 28); and 
store the compressed data in a memory. (Fig. 2 at least one of items 130, 140, 255, 235 and 245.  For example, one path shows output of item 213 eventually fed to item 130 and 140).
The Examiner notes that it is evident from the reference Jansen, that mathematical calculations are temporarily stored in memory.  See Jansson Para. 33.  For example, a recursive filter has to have memory to store previous calculations.  Another example, Fourier transforms are matrix computations that perform many calculations and thus has to temporarily store multiplication of eigenvalues or vectors in order to complete the Fourier mathematical operation. 
Note: Calculations in general are required to be temporarily stored in memory registers as evidenced by the provided NPL documents as discussed supra.
As to claim 3, Rao discloses the device according to claim 1, wherein the first temporary and the second temporary storage comprises at least one register or at least one buffer (Para. 22 “The ADC buffers 120 and the output buffers 130 together provide the local memories for the HWA 125 (together shown as accelerator local memories 217 in FIG. 2 described below. The local memory 217 is a split memory that includes ADC buffers 120 for storing radar data samples received from a digital front end (e.g., digital front end 115 in FIG. 1) and output buffers 130 for receiving post processed radar data from a post-processing block 213.”    See also Para. 24, 33 and 35 “registers” e.g. Para. 35 “The FFT engine 210 is configured by the μP 135′ through the parameter configuration registers (or RAM) 245. Then, the state machine 240 kicks off and controls the overall operation of the HWA 125′, which involves loading the parameters needed for current operation from the parameter-set configuration memory 235 into internal registers of the FFT engine 210 (or CFAR engine 220) and running the FFT engine 210 (or CFAR Engine 220) as per the programmed configuration. In one design, the FFT engine 210 and the associated memory (120, 130, 235, and 245) run on a 200 MHz clock..”  Note that the phrase “into internal registers” in Para. 35 includes the term “registers” which is plural.  Again, calculations in general required to be temporarily stored in memory registers as evidenced by the provided NPL documents as discussed supra).
As to claim 5 (Fig. 1 of Spec), Rao discloses the device according to claim 1, wherein the first temporary storage and the second temporary storage are different (Id.  Again, note the term “registers” as cited in paragraph 35 is plural.  See also Fig. 2 item 211 and 210 and item 255.  Both the FIR filter and FFT calculation would necessarily (inherent) have to be at minimum stored in random access memory (RAM) in order to perform said calculations.  Also evidenced by Jansson as discussed supra.).
As to claim 7, Rao discloses the device according to claim 1, wherein the FFT is a first stage FFT (Para. 38 “range FFT” is done before the Doppler FFT).
 As to claim 11, Rao teaches a non-transitory computer program product loadable into a memory of a digital processing device, comprising software code portions for performing the acts of the method according to claim 10 (Rao Fig. 2).

Claim Rejections - 35 USC § 103
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When considering the level or ordinary skill and state of the prior art, the following cases should be considered:
Chiu (US 2018/0172816) teaches a two-dimensional FFT as shown in Fig. 2 wherein the first FFT is a range FFT and the second is a Doppler FFT. 
Hier (US 2004/0227773) teaches “the filtering, decimation, and interpolation process described herein can also be used in conjunction with data compression (Para. 52).”
Ygnace (US 2018/0045810) teaches “The results calculated at the processing stage 202 may be stored in any memory. It may be in particular an option to store the results at the location in the memory 201 from where the data to be processed into those results was read. In this case, at least one output buffer 206 may be provided which is filled by the processing stage 202. The DMA output 204 may thus write back the data from the output buffer 206 to the memory 201 (Para. 43).”  Ygnance also teaches floating point operations for FFT.  See Para. 67-68 and 79.
Jansson (US 2001/0030585) teaches “temporary information and in the memory 16 of the filter 10 storing the calculated mathematical function (Para. 33).”
NPL document titled CE1911 Laboratory teaches “the central processing unit will execute an add operation that reads the operands from the register, completes the arithmetic, and writes the result to a third register (Page 1).” 
NPL document titled the CPU, Instruction Fetch & Execute teaches “The Accumulator is used to store data that is being worked on by the ALU and is the key register in the data section of the cpu (Page 2).”

Claims 1, 5, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being obvious over Junji (JP 2010230519) in view of Rao (US 2017/0363711).
As to claims 1 and 10, Junji teaches a radar device (Abstract) comprising one or more processing circuitry configured to:
 store  data  (Fig. 9 shows memory units 125 and 126 receiving data from ADC 102); 
(Fig. 9 item 124.  As discussed supra, calculations need to be stored in memory while being processed); 
retrieve the FFT-transformed data from the second temporary storage and conduct a compression operation on the retrieved FFT-transformed data to form compressed data (Junji Fig. 9 shows the FFT data is stored in two different memories thus constituting further compression in that each memory only has half of the FFT results thus meeting the scope of compression.  In the interest of compact prosecution, a secondary reference Rao will also be used to teach this limitation in an alternate manner as discussed below.); and 
store the compressed data in a memory. (Fig. 9 item 112.  As discussed supra, the Rao reference will also teach this limitation in an alternate manner as discussed below.)
Junji does not provide particulars of the pre-processing unit 123 shown in Fig. 9 as it relates to interference mitigation.  
In the same field of endeavor, Rao teaches “The pre-processing block 211 is for providing at least one of interference mitigation (e.g., zeroing out of radar samples whose magnitude exceeds a programmable limit), finite impulse response (FIR) filtering and performing a complex multiply operation on the radar data sample stream received from the input formatter 203 (Para. 26).”  Rao’s Figure 2 shows input from ADC 120 to pre-processing block 211 that has a FIR filter 211b that feed a FFT block 210.  
In view of the teachings of Rao, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the preprocessing block 123 of Junji with the teachings of Rao’s preprocessing block 211 in order to filter out interference thereby improving the single-to-noise data of the radar signal.  The filtering being done before the FFT section allows for a better determination of SNR thresholding techniques because the noise floor will be lower as a result of the time domain FIR filter 211b.  As such, it would have been obvious to modify Junji’s Fig. 1 to include the pre-processing block, especially item 211d, as taught by Rao to be located upstream the FFT block item 124 as taught by Junji Fig. 2 in order to reduce interference thereby lowering noise level threshold of the frequency spectrum thus improving the probability of correct detection.  
Rao also teaches data compression in paragraph 28 for the purpose of saving memory allocation thus assuming arguendo Junji does not teach compression it would have been obvious to apply data compression to conserve memory allocations wherein compression could simply refer to conventional and well-known data compression wherein the data is under-sampled or decimated and then recovered via interpolation for the purpose of reducing memory size/costs.  As such it would have been obvious to modify Fig. 2 of Junji to have located downstream from item 113 to include post processing/data compression item 213, output buffers 130 and memory 145 or main processor item 135 (store the compressed data in a memory) as taught by Rao in order to store detection/speed results as taught by Junji item 113 so that said detection/speed results take up less computer space/memory but can also be retrieved and reevaluted at a later data to possibly compare with other collected data that also could be compressed further saving more computer space thus allowing for collected data/results collected at different times to be evaluated and studied.  
As to claim 5 (Fig. 1 of Spec.), Junji in view of Rao teaches the device according to claim 1 wherein the first temporary storage and the second temporary storage are different (Junji items 125, 126 meet scope of second memory; Junji as modified by Rao teaches a first memory.  See Rao Fig. 2 item 211 and 210 and item 255.  Both the FIR filter and FFT calculation would necessarily (inherent) have to be at minimum stored in random access memory (RAM) in order to perform said calculations.  Given this is necessarily required, the motivation above in claim 1 applies here.).
As to claim 7, Junji in view of Rao teaches the device according to claim 1, wherein the FFT is a first stage FFT (Junji only teaches one FFT which by definition is the range FFT.  Please refer to Graham factors above).
As to claims 8 (Figs. 2 of spec.), Junji in view of Rao teaches the device according to claim 1, wherein the second temporary storage comprise at least two memories (Junji Fig. 1 or 9 items 125 and 126), the FFT-transformed data are stored sequentially in the at least two memories in an alternating manner and the compression of the FFT-transformed data are conducted by accessing the at least two memories such that the FFT-transformed data are read from the memory of the at least two memories which is currently not being used for storing the FFT-transformed data (As discussed supra, item 124 of Junji Fig. 1 or 9 would have to have memory to store calculations as they are processed.  Said calculations are fed to items 125, 126 via a switch located in item 134 that can alternate between items 125 and 126.  See also Rao Fig. 2 items 211 and 210).
As to claim 11, Junji in view of Rao teaches a non-transitory computer program product loadable into a memory of a digital processing device, comprising software code portions for performing the acts of the method according to claim 10 (Junji Fig. 9 and Rao Fig. 2).
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Rao in view of Fayyad (US 6,549,907).
As to claim 4, Rao teaches the device according to claim 2, wherein the first temporary storage and the second temporary storage are at least one order of magnitude smaller than the memory in which the compressed data are stored (Para. 28 “data compression”).
One of ordinary skill would expect data compression to on at least an order of magnitude smaller.  Nonetheless in the interest of compact prosecution the Examiner includes an additional reference. 
In the same field of endeavor (computation), Fayyad teaches “the data is compressed by dramatic factors, and can be three to four orders of magnitude smaller than the original data size (3:1-18).”
In view of the teachings of Fayyad, it would have been obvious that the data compression of Rao would have been at least an order of magnitude smaller because the point of data compression is to reduce size of data for the purpose of quicker downloads and uploads and requiring less space.  Data compression spans across many disciplines and is taught to all engineers regardless of background.  
Also note that the FFT is matrix multiplication thus the interference data would be magnitudes less than the FFT data which is eventually compressed.  
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Rao in view of Applicant Admitted Prior Art (AAPA).
As to claim 9, Rao teaches the device according to claim 1, wherein the FF-transformed data and the compressed data are floating point data (this would be the assumption).
The Examiner takes Official Notice now AAPA in light of the Graham factors discussed supra that floating point is conventionally used to process computer data including FFT data because of numerous advantages including the fact that any type and any size of numbers can be represented easily and there exists commercially several standardized representations for the floating point.  Official Notice is appropriate because floating point is practically inherent for all computers and besides the claims are “supposed to be” directed to radar not software computations.  
Claims 12 – 13 are rejected under 35 U.S.C. 103 as being obvious over Junji in view of Rao and in further view of Avellar (US 3,871,577).
As to claim 12, Junji in view of Rao teaches the method according to claim 10, wherein the second temporary storage comprises at least two memories, and wherein storing the FFT-transformed data in the second temporary storage comprises storing the FFT-transformed data (as cited in claim 13.  The difference here is that claim 12 is a method claim and thus the function regarding “sequential” needs to be expressly taught but Junji does not expressly teach the feature “sequential.”).
In the same field of endeavor, Avellar teaches “sequentially operated upon in the FFT arithmetic unit 14 and fed to the memories 24 and 26 (col. 5 ll. 35 – 45)”
In view of the teachings of Avellar, it would have been obvious to sequentially store the FFT in two different memories in an alternative manner because the processor only needs to calculate half of the data points and simply assign a negative sign to the other half of data based on Fourier Symmetry properties thus it would be more efficient to process and store a first data point to a first memory and also store the data point that is the symmetric data point corresponding to said first data point thus saving time while separating the symmetric data because one of ordinary skill understand that only one-half of the data points would be needed to perform any future calculations thus there would be no need to save both sides of the symmetric data to one memory and having to use both memories for future applications – instead the user can pick which symmetric half of data to use thereby reducing computation time. 
As to claim 13, Junji in view of Rao and Avellar teaches the method according to claim 12, wherein retrieving the FFT- transformed data from the second temporary storage and conducting a compression operation on the FFT-transformed data to form compressed data comprises accessing the at least two memories such that the FFT-transformed data are read from the memory of the at least two memories which is currently not being used for storing the FFT-transformed data (As modified Junji in view of Rao teaches compression downstream item 113 of Junji and Junji shows switch 132 upstream of 113 but downstream items 125, 126 thus only one could be read for compression purposes one at a time.).

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648     

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648